DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2021 has been entered.
 
Response to Arguments
The Double Patenting rejection to the Claims 1, 18, and 20 is maintained however has been modified to be contingent on Claim 6 of U.S. Patent No. 10,019,720 describes features of access, by a user device, a web page having a PFR script..., capturing ... in accordance with instruction from the PFR script, and transmitting to a matching server.  Further Claim 6 states whereby the PFR script is configured such that modifications of the PFR script are not required to accommodate changes to a content of the web page and can be implemented on numerous website configurations without modification.  The examiner notes this is an obvious variant to that of claimed in Claims 1, 18, and 20; and therefore Double Patenting rejection is maintained. 
The rejections of claims 18 and 20 under 35 U.S.C. § 112 are withdrawn as the claims have been amended.  


Official Notice
           The examiner notes:
“To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 (“[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention.”). A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate. If applicant adequately traverses the examiner’s assertion of official notice, the examiner must provide documentary evidence in the next Office action if the rejection is to be maintained. See 37 CFR 1.104(c)(2). See also Zurko, 258 F.3d at 1386, 59 USPQ2d at 1697 (“[T]he Board [or examiner] must point to some concrete evidence in the record in support of these findings” to satisfy the substantial evidence test). If the examiner is relying on personal knowledge to support the finding of what is known in the art, the examiner must provide an affidavit or declaration setting forth specific factual statements and explanation to support the finding. See 37 CFR 1.104(d)(2).
If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse 
The examiner notes the applicant has not traversed the official notice adequately, more specifically; the applicant has failed to “point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.”  Therefore the examiner notes the subject matter of the Official Notices of Claims 13 and 14 are admitted prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-5, 7, 9-12, 15, 18, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al. (US 2007/0073591 A1) in view of Jackson (US 2010/0121676 A1) and White (US 2010/00095208 A1).

Regarding Claim 1;
(Abstract), the method comprising:
accessing, by the user device, a web page [using] a page-feed recognition (PRF)... ([0046] - The client application is a computer program that, once installed on a user's computer, gathers information regarding web pages called by that computer. As the user's computer displays web pages, the client application uses a set of merchant models (discussed in greater detail below) to identify those web pages containing information regarding consumer products that are being offered for sale and [0048] and [0096]-[0097]); 
rendering [one or more] nodes of the web page ([0046] - The client application is a computer program that, once installed on a user's computer, gathers information regarding web pages called by that computer. As the user's computer displays web pages, the client application uses a set of merchant models (discussed in greater detail below) to identify those web pages containing information regarding consumer products that are being offered for sale -and [0048] and [0096]-[0097]); 
capturing, in accordance with instructions from PFR...,  data indicative of the one or more rendered nodes of the web page ([0046] - The client application is a computer program that, once installed on a user's computer, gathers information regarding web pages called by that computer. As the user's computer displays web pages, the client application uses a set of merchant models (discussed in greater detail below) to identify those web pages containing information regarding consumer products that are being offered for sale -and [0048] and [0096]-[0097] - When the user lands on a merchant product detail page 124 the client application uses the merchant models to identify the page as a product detail page, and extract information such as: (1) the merchant name 174; (2) the URL for the page 176; (3) the title of the product 178; (3) the make and model of the product 180; (4) the SKU for the product 182; (5) the price of the product 184; (6) tax 186 and shipping charges 188; and (7) any promotions that apply to the product 190. The client application then sends the relevant data to the web-based application for comparison against the products in the database system 106.); and 
outputting, in accordance with instructions from the PFR...,  captured data indicative of the nodes to be transmitted to a matching server ([0046] -and [0048] and [0096]-[0097] - When the user lands on a merchant product detail page 124 the client application uses the merchant models to identify the page as a product detail page, and extract information such as: (1) the merchant name 174; (2) the URL for the page 176; (3) the title of the product 178; (3) the make and model of the product 180; (4) the SKU for the product 182; (5) the price of the product 184; (6) tax 186 and shipping charges 188; and (7) any promotions that apply to the product 190. The client application then sends the relevant data to the web-based application for comparison against the products in the database system 106);
Perry fails to explicitly disclose:
accessing, by the user device, a web page having a page-feed recognition (PFR) script or a reference to a location of the PFR script, the web page comprising a plurality of nodes;
rendering a subset of nodes on the web page on a web browser executing on the user device;
capturing, in accordance with instructions from the PFR script and utilizing view port commands of the web browser, data indicative of the subset of nodes of the web page rendered on the user device; and 
outputting, in accordance with instructions from the PFR script, the captured data ... to be transmitted to a ... server.

Jackson teaches:
accessing, by the user device, a web page having a page-feed recognition (PFR) script or a reference to a location of the PFR script (Jackson, [0030] - The web page 201 may also carry an impression data obtaining unit 1011, which may be JavaScript.TM., for monitoring impressions of elements within the web page 201. The web page server 102 may configure the impression data obtaining unit 1011 to monitor impressions of certain elements within the web page 201), the web page comprising a plurality of nodes (Jackson, [0022] and [0030] - elements)
rendering... a subset of nodes on the web page on a web browser executing on the user device (Jackson, [0013] and [0022] and [0030])
capturing, in accordance with instructions from the PFR script and utilizing view port commands of the web browser, data indicative of the subset of nodes of the web page rendered on the user device (Jackson, Abstract – view port and [0022] - In one embodiment, instead of monitoring all elements within a web page, the impression data obtaining unit 1011 may only monitor impressions of some selected elements, e.g., one or more advertisements. The impression data obtaining unit 1011 may receive instructions about elements to be monitored from, e.g., the web page server 102 and [0030] - The web page 201 may also carry an impression data obtaining unit 1011, which may be JavaScript.TM., for monitoring impressions of elements within the web page 201. The web page server 102 may configure the impression data obtaining unit 1011 to monitor impressions of certain elements within the web page 201);  As reasonably constructed the script will be configured (i.e., use view port commands) to capture certain elements (i.e., subset of nodes) and 
outputting, in accordance with instructions from the PFR script, the captured data ... to be transmitted to a ... server (Jackson, [0034]-[0035]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Jackson to the page-feed recognition of Perry to include accessing, by the user device, a web page having a page-feed recognition (PFR) script or a reference to a location of the PFR script, the web page comprising a plurality of nodes; rendering... a subset of nodes on the web page on a web browser executing on the user device; capturing, in accordance with instructions from the PFR script and utilizing view port commands of the web browser, data indicative of the subset of nodes of the web page rendered on the user device; and  outputting, in accordance with instructions from the PFR script, the captured data ... to be transmitted to a ... server.  
One would have been motivated to combine the teachings of Jackson to Perry to do so as it provides / allows obtaining a real number of impressions (Jackson, [0002]).
However, in an analogous art, White teaches 
accessing, by the user device, a web page having a page-feed recognition (PFR) script or a reference to a location of the PFR script (White, [0062]-[0065] - Webpage 24 may be transmitted between web server 20 and user computer 10 by means of network 50, according to known methods... In the next processing operation 516 of FIG. 5, the user web browser receives tracking script 34 from tracking server 30, and executes tracking script 34. Processing operation 516 may be implemented using web browser module 114 executing on user computer 10, which may receive tracking script 34 from tracking server 30 by means of network 50, according to known methods. Preferably, executable instructions in tracking script 34 as received by the web browser on user computer 10 may be executed by any standard web browser application running on the user computer 10, such as represented by web browser module 114 and [0066] - In one embodiment, upon receiving tracking script 34, web browser module 114 may add tracking script 34 to the webpage 24 by appending the executable instructions or other code in tracking script 34 at the top of the markup language code of webpage 24. Tracking script 34 may also be appended to webpage 24 by attaching it to webpage 24 or by referencing the tracking script file 34 in the markup language code of webpage 24, and then execute the tracking script together with webpage 24. In alternate embodiments, tracking script 34 may be stored separately from webpage 24 by web browser module 114, and may be executed by web browser module 114, or tracking script sub-module 116 separately from the execution (or display) of webpage 24, although such separate execution may take place simultaneously.);
capturing, in accordance with instructions from the PFR script ... data ... (White, [0068] and [0073]);
outputting, in accordance with instructions from the PFR script, the captured data ... to be transmitted to a ... server (White, [0075]);
wherein the PFR script provides for zero-configuration capture and transmission of the captured data such that the PFR script does not require modifications to accommodate changes to either a content or structure of a web page (White, [0064] - In a preferred embodiment, the request for tracking script 34 from tracking server 30 according to operation 514 is made automatically by the user's web browser, such as web browser module 114, and is substantially transparent to the human user of user computer 10... [0066] and [0068] and [0073] and [0080] - In one embodiment, webpage 24 may include dynamic content which may typically be changed periodically such that if webpage 24 were received from web server 20 at a subsequent time, the content of at least a portion of webpage 24 may have changed. In such an embodiment, one or more portions of webpage 24 which contain dynamic content likely to be changed over time may also be transmitted to tracking server 30 along with cached user interaction data according to processing operation 520. One or more portions of the markup code of webpage 24, such as HTML and/or XML code, corresponding to such periodically changing dynamic content may be transmitted to tracking server 30, while static elements of webpage 24 such as static images or other static content are not transmitted to tracking server 30...).  As reasonably constructed the script is automatically configured, thus zero-configuration, and further transmits captured data further such a script does not require modification as it can handle dynamically changing webpages, i.e. a content or structure of a web page.
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of White to the page-feed recognition of Perry and Jackson to include accessing, by the user device, a web page having a page-feed recognition (PFR) script or a reference to a location of the PFR script; capturing, in accordance with instructions from the PFR script ... data ... ; outputting, in accordance with instructions from the PFR script, the captured data ... to be transmitted to a ... server; wherein the PFR script provides for zero-configuration capture and transmission of the captured data such that the PFR script does not require modifications to accommodate changes to either a content or structure of a web page.
One would have been motivated to combine the teachings of White to Perry and Jackson to do so as it provides / allows systems and methods that provide remote tracking and replay of user interaction with a webpage that allows for hosting and serving the webpage by one service provider, and collection and replay of user interaction with the webpage provided by a separate (White, [0005]).

Regarding Claim 4;
Perry and Jackson and White disclose the method to Claim 1.
Perry further discloses wherein the captured data is limited to the identification of one or more rendered nodes ([0094] – text node).

Regarding Claim 5;
Perry and Jackson and White disclose the method to Claim 1.
Perry further discloses further comprising: displaying at least one of the one or more rendered nodes on the user device, wherein the captured data is limited to data indicative of nodes that are displayed by the user device ([0094] – text node and [0096]).
 ACN1DIVCON
Regarding Claim 7;
Perry and Jackson and White disclose the method to Claim 1.
White further teaches wherein the script instructions can be implemented on numbers website configurations without modification (White, [0064] - In a preferred embodiment, the request for tracking script 34 from tracking server 30 according to operation 514 is made automatically by the user's web browser, such as web browser module 114, and is substantially transparent to the human user of user computer 10... [0066] and [0068] and [0073] and [0080] - In one embodiment, webpage 24 may include dynamic content which may typically be changed periodically such that if webpage 24 were received from web server 20 at a subsequent time, the content of at least a portion of webpage 24 may have changed. In such an embodiment, one or more portions of webpage 24 which contain dynamic content likely to be changed over time may also be transmitted to tracking server 30 along with cached user interaction data according to processing operation 520. One or more portions of the markup code of webpage 24, such as HTML and/or XML code, corresponding to such periodically changing dynamic content may be transmitted to tracking server 30, while static elements of webpage 24 such as static images or other static content are not transmitted to tracking server 30...).  As reasonably constructed the as a webpage maybe dynamic the script can accommodate multiple configurations without modification.
	Similar rationale is noted for the combination/motivation of White to the Perry and Jackson and White combination as noted per Claim 1, above.  

Regarding Claim 9;
Perry and Jackson and White disclose the method to Claim 1.
Jackson further teaches wherein the capturing is in substantial real-time to the nodes being rendered by the user device (Jackson, [0019] – impression logging ... in real-time).
	Similar rationale is noted for the combination/motivation of Jackson to the Perry and Jackson and White combination as noted per Claim 1, above.  

Regarding Claim 10;
Perry and Jackson and White disclose the method to Claim 1.
Perry further discloses wherein the matching server is configured to compare the captured data indicative of the nodes to stored merchant inventory data to determine matching data ([0009] - A method and system is provided that in a fully automated manner generates and stores records regarding online product offerings from a variety of merchants, obtains records relating to a product displayed on a merchant web page, then normalizes and compares the two records to determine whether or not the products they represent are a match. An exemplary method according to the invention is a method for comparing and validating product data. First records that describe a plurality of first products are generated and stored in a database system. Second records that describe a second product are obtained from a web site, and normalized into the same format as the first records. The second records are then compared to the first records to determine whether or not they relate to the same product and [0051] - If the anchor product is an exact match or a close substitute for a golden product, the web-based application passes data to the client application, which then serves a notification message to the user informing the user that the anchor product or a similar product is available from a different merchant (i.e., As reasonably constructed an output based on the matching) and [0088] and [0096]);

Regarding Claim 11;
Perry and Jackson and White disclose the method to Claim 1.
Perry further discloses wherein the matching server is further configured to compare the captured data indicative of the nodes to a plurality of fields for each inventory item contained in stored merchant inventory data to determine the matching data ([0009] and [0104] – Feature Importable Table and [0096]).

Regarding Claim 12;
Perry and Jackson and White disclose the method to Claim 1.
Perry further discloses outputting, in accordance with instruction from the page feed recognition... to the matching server ([0046] -and [0048] and [0096]-[0097]).
White further teaches comprising outputting, in accordance with instructions from the PFR script, data indicative of user behavior on the web page to be transmitted to the ... server (White, [0038]).
Similar rationale is noted for the combination/motivation of White to the Perry and Jackson and White combination as noted per Claim 1, above.  

Regarding Claim 15;
Perry and Jackson and White disclose the method to Claim 12.
White further wherein the user behavior comprises at least one of a visiting a web page associated with an individual inventory item, staying on a particular web page for a certain period of time, zooming in on a picture associated with an individual inventory item, highlighting text on the web page, or interacting with website features (White, [0038] - Tracking script module 116 may include instructions for recording interaction data input by a user in the process of interacting with a webpage, such as mouse movements, scrolling, clicks and keyboard entries, for example. In an embodiment of the invention, tracking script module 116 may also include instructions for processing such interaction data, and for transmitting processed interaction data to a remote tracking server 30, such as over network 50.)
Similar rationale is noted for the combination/motivation of White to the Perry and Jackson and White combination as noted per Claim 1, above.  
Regarding Claim 18;
Perry discloses a computer-implemented method of capturing data on a web page with a user device, the method comprising: 
accessing, by the user device, a web page [using] a page-feed recognition (PFR) code... ([0046] - The client application is a computer program that, once installed on a user's computer, gathers information regarding web pages called by that computer. As the user's computer displays web pages, the client application uses a set of merchant models (discussed in greater detail below) to identify those web pages containing information regarding consumer products that are being offered for sale and [0048] and [0096]-[0097]); and 
displaying, by the user device, one or more nodes of the accessed web page ([0046] - The client application is a computer program that, once installed on a user's computer, gathers information regarding web pages called by that computer. As the user's computer displays web pages, the client application uses a set of merchant models (discussed in greater detail below) to identify those web pages containing information regarding consumer products that are being offered for sale -and [0048] and [0096]-[0097]), wherein the PFR code contains instructions for: 
capturing data indicative of the one or more displayed nodes, the captured data being substantially limited to data indicative of the one or more displayed nodes of the web page ([0046] - The client application is a computer program that, once installed on a user's computer, gathers information regarding web pages called by that computer. As the user's computer displays web pages, the client application uses a set of merchant models (discussed in greater detail below) to identify those web pages containing information regarding consumer products that are being offered for sale -and [0048] and [0094] – text nodesand [0096]-[0097] - When the user lands on a merchant product detail page 124 the client application uses the merchant models to identify the page as a product detail page, and extract information such as: (1) the merchant name 174; (2) the URL for the page 176; (3) the title of the product 178; (3) the make and model of the product 180; (4) the SKU for the product 182; (5) the price of the product 184; (6) tax 186 and shipping charges 188; and (7) any promotions that apply to the product 190. The client application then sends the relevant data to the web-based application for comparison against the products in the database system 106.);; and 
outputting the captured data indicative of the nodes to be transmitted to a matching server  ([0046] -and [0048] and [0096]-[0097] - When the user lands on a merchant product detail page 124 the client application uses the merchant models to identify the page as a product detail page, and extract information such as: (1) the merchant name 174; (2) the URL for the page 176; (3) the title of the product 178; (3) the make and model of the product 180; (4) the SKU for the product 182; (5) the price of the product 184; (6) tax 186 and shipping charges 188; and (7) any promotions that apply to the product 190. The client application then sends the relevant data to the web-based application for comparison against the products in the database system 106);
	Perry fails to explicitly disclose 
accessing, by the user device, a web page having a page-feed recognition (PFR) code or a reference to a location of the PFR code, the web page comprising a plurality of nodes; and 
displaying, by the user device, a subset of nodes of accessing web page on a web browse executing on the user device;

outputting, by the user device and in accordance with instructions form the PFR script, the captured data indicative of nodes to be transmitted to a ... server.
However, in an analogous art, Jackson teaches:
accessing, by the user device, a web page having a page-feed recognition (PFR) code or a reference to a location of the PFR code, the web page comprising a plurality of nodes (Jackson, [0030] - The web page 201 may also carry an impression data obtaining unit 1011, which may be JavaScript.TM., for monitoring impressions of elements within the web page 201. The web page server 102 may configure the impression data obtaining unit 1011 to monitor impressions of certain elements within the web page 201), the web page comprising a plurality of nodes (Jackson, [0022] and [0030] - elements)
displaying, by the user device, a subset of nodes of accessing web page on a web browse executing on the user device (Jackson, [0013] and [0022] and [0030])
capturing, by the user device in accordance with instruction by the PRF code, data indicative of the one or more displayed nodes utilizing view port commands of the web browser, the capturing data being limited to data indicative of the subset of nodes of the web page (Jackson, Abstract – view port and [0022] - In one embodiment, instead of monitoring all elements within a web page, the impression data obtaining unit 1011 may only monitor impressions of some selected elements, e.g., one or more advertisements. The impression data obtaining unit 1011 may receive instructions about elements to be monitored from, e.g., the web page server 102 and [0030] - The web page 201 may also carry an impression data obtaining unit 1011, which may be JavaScript.TM., for monitoring impressions of elements within the web page 201. The web page server 102 may configure the impression data obtaining unit 1011 to monitor impressions of certain elements within the web page 201);  As reasonably constructed the script will be configured (i.e., use view port commands) to capture certain elements (i.e., subset of nodes) and 
outputting, by the user device and in accordance with instructions form the PFR script, the captured data indicative of nodes to be transmitted to a ... server (Jackson, [0034]-[0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jackson to the page feed recognition of Perry to include accessing, by the user device, a web page having a page-feed recognition (PFR) code or a reference to a location of the PFR code, the web page comprising a plurality of nodes; and displaying, by the user device, a subset of nodes of accessing web page on a web browse executing on the user device; capturing, by the user device in accordance with instruction by the PRF code, data indicative of the one or more displayed nodes utilizing view port commands of the web browser, the capturing data being limited to data indicative of the subset of nodes of the web page; and outputting, by the user device and in accordance with instructions form the PFR script, the captured data indicative of nodes to be transmitted to a ... server.  
One would have been motivated to combine the teachings of Jackson to Perry to do so as it provides / allows obtaining a real number of impressions (Jackson, [0002]).
However, in an analogous art, White teaches 
accessing, by the user device, a web page having a page-feed recognition (PFR) code or a reference to a location of the PFR code (White, [0062]-[0065] - Webpage 24 may be transmitted between web server 20 and user computer 10 by means of network 50, according to known methods... In the next processing operation 516 of FIG. 5, the user web browser receives tracking script 34 from tracking server 30, and executes tracking script 34. Processing operation 516 may be implemented using web browser module 114 executing on user computer 10, which may receive tracking script 34 from tracking server 30 by means of network 50, according to known methods. Preferably, executable instructions in tracking script 34 as received by the web browser on user computer 10 may be executed by any standard web browser application running on the user computer 10, such as represented by web browser module 114 and [0066] - In one embodiment, upon receiving tracking script 34, web browser module 114 may add tracking script 34 to the webpage 24 by appending the executable instructions or other code in tracking script 34 at the top of the markup language code of webpage 24. Tracking script 34 may also be appended to webpage 24 by attaching it to webpage 24 or by referencing the tracking script file 34 in the markup language code of webpage 24, and then execute the tracking script together with webpage 24. In alternate embodiments, tracking script 34 may be stored separately from webpage 24 by web browser module 114, and may be executed by web browser module 114, or tracking script sub-module 116 separately from the execution (or display) of webpage 24, although such separate execution may take place simultaneously.);
capturing, in accordance with instructions from the PFR code ... data ... (White, [0068] and [0073]);
outputting, in accordance with instructions from the PFR code, the captured data ... to be transmitted to a ... server (White, [0075]);
wherein the PFR code provides for zero-configuration capture and transmission of the captured data such that the PFR code does not require modifications to accommodate changes to (White, [0064] - In a preferred embodiment, the request for tracking script 34 from tracking server 30 according to operation 514 is made automatically by the user's web browser, such as web browser module 114, and is substantially transparent to the human user of user computer 10... [0066] and [0068] and [0073] and [0080] - In one embodiment, webpage 24 may include dynamic content which may typically be changed periodically such that if webpage 24 were received from web server 20 at a subsequent time, the content of at least a portion of webpage 24 may have changed. In such an embodiment, one or more portions of webpage 24 which contain dynamic content likely to be changed over time may also be transmitted to tracking server 30 along with cached user interaction data according to processing operation 520. One or more portions of the markup code of webpage 24, such as HTML and/or XML code, corresponding to such periodically changing dynamic content may be transmitted to tracking server 30, while static elements of webpage 24 such as static images or other static content are not transmitted to tracking server 30...).  As reasonably constructed the script is automatically configured, thus zero-configuration, and further transmits captured data further such a script does not require modification as it can handle dynamically changing webpages, i.e. a content or structure of a web page.
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of White to the page-feed recognition of Perry and Jackson to include accessing, by the user device, a web page having a page-feed recognition (PFR) code or a reference to a location of the PFR code; capturing, in accordance with instructions from the PFR code ... data ... ; outputting, in accordance with instructions from the PFR code, the captured data ... to be transmitted to a ... server; wherein the PFR code provides for zero-configuration 
One would have been motivated to combine the teachings of White to Perry and Jackson to do so as it provides / allows systems and methods that provide remote tracking and replay of user interaction with a webpage that allows for hosting and serving the webpage by one service provider, and collection and replay of user interaction with the webpage provided by a separate service provider, using computers separate from the service hosting and serving the webpage to the user (White, [0005]).

Regarding Claim 20;
Perry discloses a computer-implemented method of capturing data on a web page with a user device, the method comprising: 
accessing, by the user device, a web page [using] a page-feed recognition (PFR) code... ([0046] - The client application is a computer program that, once installed on a user's computer, gathers information regarding web pages called by that computer. As the user's computer displays web pages, the client application uses a set of merchant models (discussed in greater detail below) to identify those web pages containing information regarding consumer products that are being offered for sale and [0048] and [0096]-[0097]); and 
rending, by the user device, one or more nodes of accessed web pages ([0046] - The client application is a computer program that, once installed on a user's computer, gathers information regarding web pages called by that computer. As the user's computer displays web pages, the client application uses a set of merchant models (discussed in greater detail below) to identify those web pages containing information regarding consumer products that are being offered for sale -and [0048] and [0096]-[0097]), wherein the PFR code contains instructions for: 
capturing data indicative of the one or more displayed nodes..., the one or more nodes being rendered by the user device, the captured data being substantially limited to data indicative of the one or more rendered nodes of the web page ([0046] - The client application is a computer program that, once installed on a user's computer, gathers information regarding web pages called by that computer. As the user's computer displays web pages, the client application uses a set of merchant models (discussed in greater detail below) to identify those web pages containing information regarding consumer products that are being offered for sale -and [0048] and [0094] – text nodesand [0096]-[0097] - When the user lands on a merchant product detail page 124 the client application uses the merchant models to identify the page as a product detail page, and extract information such as: (1) the merchant name 174; (2) the URL for the page 176; (3) the title of the product 178; (3) the make and model of the product 180; (4) the SKU for the product 182; (5) the price of the product 184; (6) tax 186 and shipping charges 188; and (7) any promotions that apply to the product 190. The client application then sends the relevant data to the web-based application for comparison against the products in the database system 106.);; and 
outputting the captured data indicative of the nodes to be transmitted to a matching server  ([0046] -and [0048] and [0096]-[0097] - When the user lands on a merchant product detail page 124 the client application uses the merchant models to identify the page as a product detail page, and extract information such as: (1) the merchant name 174; (2) the URL for the page 176; (3) the title of the product 178; (3) the make and model of the product 180; (4) the SKU for the product 182; (5) the price of the product 184; (6) tax 186 and shipping charges 188; and (7) any promotions that apply to the product 190. The client application then sends the relevant data to the web-based application for comparison against the products in the database system 106);
	Perry fails to explicitly disclose 
accessing, by the user device, a web page having a page-feed recognition (PFR) code or a reference to a location of the PFR code, the web page comprising a plurality of nodes; and
rendering, by the user device, a subset of nodes of the accessed web page, wherein the PFR code contains instructions for: 
capturing, by the user device and in accordance with instruction by the PFR code, data indicative of the subset of displayed nodes utilizing viewport commands of the web browser, the captured data being limited to data indicative of the subset of  nodes of the web page; and
outputting, by the user device and in accordance with instructions from the PFR script, the captured data indicative of the nodes to be transmitted to a ... server.
However, in an analogous art, Jackson teaches:
accessing, by the user device, a web page having a page-feed recognition (PFR) code or a reference to a location of the PFR code, the web page comprising a plurality of nodes (Jackson, [0030] - The web page 201 may also carry an impression data obtaining unit 1011, which may be JavaScript.TM., for monitoring impressions of elements within the web page 201. The web page server 102 may configure the impression data obtaining unit 1011 to monitor impressions of certain elements within the web page 201), the web page comprising a plurality of nodes (Jackson, [0022] and [0030] - elements)
 (Jackson, [0013] and [0022] and [0030]), wherein the PFR code contains instructions (Jackson, [0030]) for:
capturing, by the user device and in accordance with instruction by the PFR code, data indicative of the subset of displayed nodes utilizing viewport commands of the web browser, the captured data being limited to data indicative of the subset of  nodes of the web page (Jackson, Abstract – view port and [0022] - In one embodiment, instead of monitoring all elements within a web page, the impression data obtaining unit 1011 may only monitor impressions of some selected elements, e.g., one or more advertisements. The impression data obtaining unit 1011 may receive instructions about elements to be monitored from, e.g., the web page server 102 and [0030] - The web page 201 may also carry an impression data obtaining unit 1011, which may be JavaScript.TM., for monitoring impressions of elements within the web page 201. The web page server 102 may configure the impression data obtaining unit 1011 to monitor impressions of certain elements within the web page 201);  As reasonably constructed the script will be configured (i.e., use view port commands) to capture certain elements (i.e., subset of nodes); and
outputting, by the user device and in accordance with instructions from the PFR script, the captured data indicative of the nodes to be transmitted to a ... server (Jackson, [0034]-[0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jackson to the page feed recognition of Perry to include accessing, by the user device, a web page having a page-feed recognition (PFR) code or a reference to a location of the PFR code, the web page comprising a plurality of nodes; and rendering, by the user device, a subset of nodes of the accessed web page, 
One would have been motivated to combine the teachings of Jackson to Perry to do so as it provides / allows obtaining a real number of impressions (Jackson, [0002]).
However, in an analogous art, White teaches 
accessing, by the user device, a web page having a page-feed recognition (PFR) code or a reference to a location of the PFR code (White, [0062]-[0065] - Webpage 24 may be transmitted between web server 20 and user computer 10 by means of network 50, according to known methods... In the next processing operation 516 of FIG. 5, the user web browser receives tracking script 34 from tracking server 30, and executes tracking script 34. Processing operation 516 may be implemented using web browser module 114 executing on user computer 10, which may receive tracking script 34 from tracking server 30 by means of network 50, according to known methods. Preferably, executable instructions in tracking script 34 as received by the web browser on user computer 10 may be executed by any standard web browser application running on the user computer 10, such as represented by web browser module 114 and [0066] - In one embodiment, upon receiving tracking script 34, web browser module 114 may add tracking script 34 to the webpage 24 by appending the executable instructions or other code in tracking script 34 at the top of the markup language code of webpage 24. Tracking script 34 may also be appended to webpage 24 by attaching it to webpage 24 or by referencing the tracking script file 34 in the markup language code of webpage 24, and then execute the tracking script together with webpage 24. In alternate embodiments, tracking script 34 may be stored separately from webpage 24 by web browser module 114, and may be executed by web browser module 114, or tracking script sub-module 116 separately from the execution (or display) of webpage 24, although such separate execution may take place simultaneously.);
capturing, in accordance with instructions from the PFR code ... data ... (White, [0068] and [0073]);
outputting, in accordance with instructions from the PFR code, the captured data ... to be transmitted to a ... server (White, [0075]);
wherein the PFR code provides for zero-configuration capture and transmission of the captured data such that the PFR code does not require modifications to accommodate changes to either a content or structure of a web page (White, [0064] - In a preferred embodiment, the request for tracking script 34 from tracking server 30 according to operation 514 is made automatically by the user's web browser, such as web browser module 114, and is substantially transparent to the human user of user computer 10... [0066] and [0068] and [0073] and [0080] - In one embodiment, webpage 24 may include dynamic content which may typically be changed periodically such that if webpage 24 were received from web server 20 at a subsequent time, the content of at least a portion of webpage 24 may have changed. In such an embodiment, one or more portions of webpage 24 which contain dynamic content likely to be changed over time may also be transmitted to tracking server 30 along with cached user interaction data according to processing operation 520. One or more portions of the markup code of webpage 24, such as HTML and/or XML code, corresponding to such periodically changing dynamic content may be transmitted to tracking server 30, while static elements of webpage 24 such as static images or other static content are not transmitted to tracking server 30...).  As reasonably constructed the script is automatically configured, thus zero-configuration, and further transmits captured data further such a script does not require modification as it can handle dynamically changing webpages, i.e. a content or structure of a web page.
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of White to the page-feed recognition of Perry and Jackson to include accessing, by the user device, a web page having a page-feed recognition (PFR) code or a reference to a location of the PFR code; capturing, in accordance with instructions from the PFR code ... data ... ; outputting, in accordance with instructions from the PFR code, the captured data ... to be transmitted to a ... server; wherein the PFR code provides for zero-configuration capture and transmission of the captured data such that the PFR code does not require modifications to accommodate changes to either a content or structure of a web page.
One would have been motivated to combine the teachings of White to Perry and Jackson to do so as it provides / allows systems and methods that provide remote tracking and replay of user interaction with a webpage that allows for hosting and serving the webpage by one service provider, and collection and replay of user interaction with the webpage provided by a separate service provider, using computers separate from the service hosting and serving the webpage to the user (White, [0005]).

Regarding Claim 21;
Perry and Jackson and White disclose the method to Claim 1.
	Perry further discloses... transmitted to the matching sever... ([0046] -and [0048] and [0096]-[0097] - When the user lands on a merchant product detail page 124 the client application uses the merchant models to identify the page as a product detail page, and extract information such as: (1) the merchant name 174; (2) the URL for the page 176; (3) the title of the product 178; (3) the make and model of the product 180; (4) the SKU for the product 182; (5) the price of the product 184; (6) tax 186 and shipping charges 188; and (7) any promotions that apply to the product 190. The client application then sends the relevant data to the web-based application for comparison against the products in the database system 106);
Jackson further teaches comprising repeatedly capturing data indicative of the subset of nodes of the web page rendered on the user device and outputting the captured data indicative of the nodes to be transmitted to the ... server as the user navigates the web page causing different subsets of the nodes of the web page to be rendered on the user device (Jackson, FIG. 3 and [0022] and [0030] and [0034]-[0035]).

Regarding Claim 22;
Perry and Jackson and White disclose the method to Claim 1.
	Perry further discloses determine least in part by comparing “identified” web page data corresponding to ...the web page rendered on... the user device to the plurality of fields of the plurality of inventory feed items in the merchant inventory data, matching data indicative of inventory feeds item included in the “identified” ... web page data, thereby identifying only those inventory feed items included in the web page of the merchant that were within... the web page of the merchant rendered on the user device ([0009] - A method and system is provided that in a fully automated manner generates and stores records regarding online product offerings from a variety of merchants, obtains records relating to a product displayed on a merchant web page, then normalizes and compares the two records to determine whether or not the products they represent are a match. An exemplary method according to the invention is a method for comparing and validating product data. First records that describe a plurality of first products are generated and stored in a database system. Second records that describe a second product are obtained from a web site, and normalized into the same format as the first records. The second records are then compared to the first records to determine whether or not they relate to the same product and [0088] and [0096]);
Jackson further teaches extract from web page data and based on the on the captured data, a subset of the web page data corresponding to the subset of nodes of the web page rendered on the view port of the on the user device (Jackson, [0015] and [0022] - In one embodiment, instead of monitoring all elements within a web page, the impression data obtaining unit 1011 may only monitor impressions of some selected elements, e.g., one or more advertisements. The impression data obtaining unit 1011 may receive instructions about elements to be monitored from, e.g., the web page server 102 and [0030] - The web page 201 may also carry an impression data obtaining unit 1011, which may be JavaScript.TM., for monitoring impressions of elements within the web page 201. The web page server 102 may configure the impression data obtaining unit 1011 to monitor impressions of certain elements within the web page 201.); and
determining at least in part... the extracted the web page data corresponding to the subset of nodes of the web page rendered on the viewport of the user device ..., “logging” data indicative... included in the extracted subset of web page data, thereby identifying ... items included the web page of the “entity” that were within the subset of nodes of the web page of the “entity” rendered on the viewport of the user device (Jackson, [0015] and [0022] - In one embodiment, instead of monitoring all elements within a web page, the impression data obtaining unit 1011 may only monitor impressions of some selected elements, e.g., one or more advertisements. The impression data obtaining unit 1011 may receive instructions about elements to be monitored from, e.g., the web page server 102 and [0030] - The web page 201 may also carry an impression data obtaining unit 1011, which may be JavaScript.TM., for monitoring impressions of elements within the web page 201. The web page server 102 may configure the impression data obtaining unit 1011 to monitor impressions of certain elements within the web page 201 and [0034]-[0035]).
Similar rationale is noted for the combination/motivation of White to the Perry and Jackson and White combination as noted per Claim 1, above.  

Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al. (US 2007/0073591 A1) in view of Jackson (US 2010/0121676 A1) and White (US 2010/00095208 A1) and further in view of Messing et al. (US 2003/0126134 A1).

Regarding Claim 2;
Perry and Jackson and White disclose the method to Claim 1.
Perry teaches page-feed recognition ([0066]) and [the server] cleaning... captured data indicative of the nodes to provide cleaned captured data, the cleaned captured data indicative of the nodes (FIG. 7 – Normalize (214)).
Jackson teaches a web page having a page ... recognition (PFR) script or a reference to a location of the PR script (Jackson, [0030]).
Similar rationale is noted for the combination/motivation of Jackson to the Perry and Jackson and White combination as noted per Claim 1, above.  

However, in an analogous art, Messing teaches cleaning, in accordance with instructions from the ... script, the captured data indicative of the nodes to provide cleaned captured data, the cleaned captured data indicative of the nodes (Messing, FIG, 3A and [0029] - Data is then extracted from the HTML screen using a data harvesting script (block 304). The extracted data is then normalized (block 306), which refers to the process of arranging the extracted data into a standard format such that data collected from a variety of different web pages is arranged (or normalized) into the same format. The normalized data is then stored in the database (e.g., database 114 in FIG. 1) for future reference (block 308) and [0030] and [0031] - As mentioned above, data harvesting (or screen scraping) is a process that allows an automated script to retrieve data from a web site and store the retrieved data in a database. The data harvesting scripts are capable of navigating web sites and capturing individual HTML pages. For example, JavaScript and images may be removed from the HTML pages or converted into HTML text if it contains account information. A parser then converts the HTML data into a field-delimited XML format. The XML data communicates with enterprise java beans (EJBs) through an XML converter. EJBs perform a series of SQL queries that populate the data into the database.); and outputting the cleaned captured data to be transmitted to the matching server (Messing, FIG, 3A and [0029]-[0031]);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Messing with the page-
One would have been motivated to combine the teachings of Messing to Perry and Jackson and White to do so as it provides / allows users with a means for automatically retrieving and processing of data collected from web pages (Messing, [0001] and [0007]).

Regarding Claim 3;
Perry and Jackson and White and Messing disclose the method to Claim 2.
Messing further teaches wherein the script instructions are configured to instruct the user device to clean the captured data by at least one of: removing non-word characters and punctuation from fields of the captured data; and standardizing abbreviations and synonyms within the captured data (Messing, [0030] - Each financial institution may use different terms for the same type of data. For example, one financial institution may use the term "buy" while another financial institution uses the term "purchase" for the same type of transaction. By normalizing the data, a single database can be used to store financial information related to multiple different financial institutions).
Similar rationale is noted for the combination/motivation of Messing to the Perry and Jackson and White combination as noted per Claim 2, above.  

8, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al. (US 2007/0073591 A1) and Jackson (US 2010/0121676 A1) and White (US 2010/00095208 A1) and further in view of Linden et al. (US 6,912,505 B2).

Regarding Claim 8;
Perry and Jackson and White disclose the method to Claim 1.
Perry and Jackson and White fails to explicitly disclose further wherein the web page does not have html designations of inventory items.  
However, in an analogous art, Linden teaches wherein the web page does not have html designations of inventory items (Linden, col. 27, lines 9-47 – Each page ID...may be in the form of a URL or internal identification... converting a page ID to corresponding product ID).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Linden with the page-feed recognition of Perry and Jackson and White to include wherein the web page does not have html designations of inventory items.
One would have been motivated to combine the teachings of Linden to Perry and Jackson and White to do so as it provides / allows users with a means for determining the relatedness between products or other viewable items represented within a database, and for using item relatedness data to recommend items to users (Linden, col. 1, lines 10-16).




Regarding Claim 16;
Perry and Jackson and White disclose the method to Claim 12.
White further teaches comprising ... data indicative of user behavior on the web page (White, [0038]).
Similar rationale is noted for the combination/motivation of White to the Perry and Jackson and White combination as noted per Claim 12, above.  
Perry and Jackson and White fail to explicitly disclose wherein the matching server is configured to generate a user interest score of one or more inventory items based on data indicative user behavior on the web page.
However, in an analogous art, Linden teaches wherein the matching server is configured to generate a user interest score of one or more inventory items based on data indicative... (Linden, FIG. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Linden with the page-feed recognition of Perry and Jackson and White to include wherein the web page does not have html designations of inventory items.
One would have been motivated to combine the teachings of Linden to Perry and Jackson and White to do so as it provides / allows users with a means for determining the relatedness between products or other viewable items represented within a database, and for using item relatedness data to recommend items to users (Linden, col. 1, lines 10-16).



Regarding Claim 17;
Perry and Jackson and Linden and White disclose the method to Claim 16.
	Perry teaches wherein the matching server is further configured to crate user-specific retargeting advertisements... ([0051]).
Linden further teaches wherein the matching server is further configured ... based on the user interest score (Linden, FIG. 2).
Similar rationale is noted for the combination/motivation of Linden to the Perry and Jackson and White and Linden combination as noted per Claim 16, above.  

Claim 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable Perry et al. (US 2007/0073591 A1) in view of Jackson (US 2010/0121676 A1) and White (US 2010/00095208 A1).and further in view of Examiner’s Official Notice.

Regarding Claim 13 and Claim 14;
Perry and Jackson and White disclose the method to Claim 12.
Perry and Jackson and White fail to explicitly disclose [Claim 13] wherein the data indicative user behavior comprises a notification that a user of the user device has visited the web page and/or [Claim 14] ACN1DIVCONthe notification comprises an identification associated with the user in associated with an identification of the web page.
The examiner takes Examiner’s Official Notice that it is notoriously old and well known in the computing arts to notify an entity when a user visits the web page and further the notification comprises an identity of the user and the identity of the web page the user visited (i.e., notifying an administrator of web page visits that comprise user id and web page information that is correlated).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Examiner’s Official Notice with the page-feed recognition of Perry and Jackson and White to include the features as noted, supra, to provide users with a means for tracking and learning of user behavior with respect to web pages.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,019,720. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 6 of U.S. Patent No. 10,019,720 describes features of access, by a user device, a web page having a PFR script..., capturing ... in accordance with instruction from the PFR script, and transmitting to a matching server.  Further Claim 6 states whereby the PFR script is configured such that modifications of the PFR script are not required to accommodate changes to a content of the web page and can be implemented on numerous website configurations without modification.  These features are obvious variants to that claimed in the Instant Application(s), Claims 1, 18, and 20.  Therefore the claims are rejected under nonstatutory double patenting.
Regarding Claims, claims 2-5, 6-17 and 21-22 depend from independent claim Claims 1 and/or 18, respectively, and inherit the Double Patenting rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466.  The examiner can normally be reached on M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASFAND M SHEIKH/            Primary Examiner, Art Unit 3627